Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 1 of 16                 PageID #: 493



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MAINE


COMCAST OF MAINE / NEW HAMPSHIRE,
INC., et al.,

              Plaintiffs,
                                                     Civil Action No. 1:19-cv-00410-NT
       v.

JANET MILLS, et al.

              Defendants.


                                  MOTION TO DISMISS

       Defendants the Town of Berwick, the Town of Bowdoinham, the Town of Eliot, the

Town of Freeport, the Town of South Berwick, and the Town of Topsham (collectively, the

“Towns”), by their undersigned counsel, hereby move to dismiss, as against the Towns, the

Complaint of Plaintiffs Comcast of Maine / New Hampshire, Inc. (“Comcast”), A&E Television

Networks, LLC (“AETN”), National Cable Satellite Corp. (“C-SPAN”), CBS Corp. (“CBS”),

Discovery, Inc. (“Discovery”), Disney Enterprises, Inc. (“DEI”), Fox Cable Network Services,

LLC (“Fox”), NBCUniversal Media, LLC (“NBCUniversal”), New England Sports Network, LP

(“NESN”), and Viacom Inc. (“Viacom”) (collectively, the “Cable Companies”).

                   INTRODUCTION AND FACTUAL BACKGROUND

       The Cable Companies have brought this suit challenging H.P. 606 – L.D. 832, “An Act to

Expand Options for Consumers of Cable Television in Purchasing Individual Channels and

Programs” (“L.D. 832”). L.D. 832 is a newly-enacted Maine state law that requires cable

operators to “unbundle” television channels or programs—i.e., to allow customers to purchase

individual channels or programs rather than purchasing only the bundled “tiers” of channels
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 2 of 16                     PageID #: 494



typically offered by cable operators. Compl. ¶¶ 1, 42–43. The new statutory provision, which

consists of a single new paragraph in a single subsection of the Maine Revised Statutes, states, in

its entirety:

        Notwithstanding any provision in a franchise, a cable system operator shall offer
        subscribers the option of purchasing access to cable channels, or programs on
        cable channels, individually.

L.D. 832 (codified at 30-A M.R.S. § 3008(3)(F) (effective date 9/19/19)). The Cable Companies

have brought claims pursuant to 42 U.S.C. §§ 1983 and 1988 (collectively, “Section 1983”),

asserting that L.D. 832 is preempted by the Communications Act of 1934 and that L.D. 832

violates the First Amendment rights of the Cable Companies. Compl. ¶¶ 3, 67–68; 47 U.S.C.

§§ 544(a), (b)(1). The Cable Companies have sued Governor Janet Mills, in her official capacity

as the Governor of Maine, and Attorney General Aaron Frey, in his official capacity as the

Attorney General of Maine, as well as a number of municipalities including the Towns. See

generally Compl.

        There is, however, a remarkable dearth of factual allegations against the Towns. Id. The

Complaint asserts that the Towns could seek to enforce L.D. 832 because it is chaptered within

30-A M.R.S. § 3008, which contains a subsection that allows municipalities to seek “injunctive

relief in addition to any other remedies available by law to protect any rights conferred upon the

municipality by this section or any ordinances enacted under this section or section 3010.”

Compl. ¶ 67; 30-A M.R.S. § 3008(3)(E). The Complaint does not allege that any Town has

taken such action. See generally Compl.

        Indeed, the Cable Companies do not allege that the Towns have taken any measures to

enforce L.D. 832 against the Cable Companies. See generally Compl. The Cable Companies do

not allege that the Towns have threatened any enforcement action. Id. The Cable Companies do



                                                2
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 3 of 16                     PageID #: 495



not allege that the Towns have adopted any policy or ordinance pursuant to L.D. 832. Id. They

do not allege that the Towns so much as testified in support of L.D. 832. Id. In short, there is no

allegation that the Towns have done anything at all in relation to L.D. 832. The only allegation

raised with respect to the Towns is that they have been allegedly “charged with enforcing L.D.

832” pursuant to the pre-existing statutory section quoted above. Compl. ¶ 67

       This is insufficient to assert a claim against the Towns, for several reasons. First, the

Cable Companies’ claim against the Towns fail because municipal liability pursuant to Section

1983 will not lie where the only allegation against the Towns is that they have the authority to

act upon and enforce a state statute. Under established Supreme Court precedent, municipal

liability pursuant to Section 1983 requires some established policy, ordinance, decision, or

settled practice of the municipality itself that is the moving force behind the constitutional

violation. There is none here. Second, the Cable Companies do not have standing to assert

claims against the Towns based upon nothing more than the theoretical possibility that the

Towns could, at some indefinite point in the future, seek to enforce L.D. 832. Finally, the Cable

Companies’ claims against the Towns are not ripe. For all these reasons, as set forth in greater

detail below, the Cable Companies’ claims against the Towns should be dismissed for failure to

state a claim and for lack of subject matter jurisdiction.1

                                       LEGAL STANDARD

       To survive a motion to dismiss filed pursuant to Federal Rule of Civil Procedure

12(b)(6), a plaintiff must plead facts sufficient to establish every element of the claim. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The allegations “must be enough to raise a right to

relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).


1
  The Towns incorporate herein by reference any arguments made by the other municipal defendants in
any motion to dismiss or opposition to the Cable Companies’ request for a preliminary injunction.

                                                  3
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 4 of 16                           PageID #: 496



The complaint must provide “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Id. If the facts alleged, taken as true, would not “state

a claim to relief that is plausible on its face,” the action should be dismissed. Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 570).

        In addition, Federal Rule of Civil Procedure 12(b)(1) provides for dismissal of an action

for lack of subject matter jurisdiction. The Cable Companies, as the party seeking to invoke the

jurisdiction of the federal courts, have the burden of establishing such jurisdiction, including that

all the elements of standing are met. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992). At the pleadings stage, “the plaintiff must ‘clearly . . . allege facts demonstrating’ each

element” of standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Warth v.

Seldin, 422 U.S. 490, 518 (1975)).

                                            ARGUMENT

        Regardless of the merits of the Cable Companies’ claims against Governor Mills and

Attorney General Frey, the Complaint wholly fails to state a claim against the Towns because the

Cable Companies do not allege—and could not truthfully allege—that there is a municipal

custom, policy, or practice at issue in this case that violates the constitutional rights of the Cable

Companies. See generally Compl. Under the seminal Supreme Court decision Monell v. Dep’t

of Soc. Servs., 436 U.S. 658 (1978), and the case law following it, the Towns cannot be held

liable under Section 1983 because there is no such municipal policy and the Cable Companies’

claims are predicated solely on the passage of a state law.2



2
  The Complaint fails to comply with Federal Rules of Civil Procedure 8(a)(1) and 10(b), as it does not
contain “a short and plain statement of the claim” and the numbered paragraphs are not “each limited as
far as practicable to a single set of circumstances.” Rather, the Cable Companies’ Complaint cites to case
law and sets forth legal argument, and reads like a memorandum of law. The Towns should not be put to
the burden and expense of responding to such a lengthy and argumentative Complaint, especially where,

                                                    4
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 5 of 16                             PageID #: 497



        In Monell, the Supreme Court held that municipal liability pursuant to Section 1983

requires the formal adoption of an unconstitutional policy, ordinance, regulation, or decision by

the municipality itself. 436 U.S. at 690. The Court stated:

                Local governing bodies . . . can be sued directly under § 1983
                for monetary, declaratory, or injunctive relief where, as here, the
                action that is alleged to be unconstitutional implements or executes
                a policy statement, ordinance, regulation, or decision officially
                adopted and promulgated by that body’s officers. . . .

                On the other hand, the language of § 1983, read against the
                background of the same legislative history, compels the conclusion
                that Congress did not intend municipalities to be held liable unless
                action pursuant to official municipal policy of some nature caused
                a constitutional tort.

Id. at 690–91 (emphasis added) (footnote omitted).               Liability under Monell may also be

established by demonstrating municipal “practices . . . so permanent and well settled as to

constitute a ‘custom or usage’ with the force of law.” Id. at 691 (quotation marks omitted). In

either case, however, municipal liability pursuant to Section 1983 requires an official municipal

policy, ordinance, decision, or settled practice. Id.

        In other words, the standard for establishing municipal liability under Section 1983 is

heightened and requires some action of the municipality itself. See Connick v. Thompson, 563

U.S. 51, 60 (2011) (“[U]nder § 1983, local governments are responsible only for their own illegal

acts.”) (emphasis in original) (quotation marks omitted). Indeed, the municipal policy must be

the “moving force” behind the violation. Monell, 436 U.S. at 694. “[M]unicipal liability

under § 1983 attaches where—and only where—a deliberate choice to follow a course of action

is made from among various alternatives by [the municipality] with respect to the subject matter

in question.” Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986) (emphasis added).


as here, the Towns are not proper parties to this action in the first instance, for all the reasons set forth
herein.

                                                     5
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 6 of 16                      PageID #: 498



       Here, the Cable Companies have not alleged—and cannot allege—the formal adoption of

a municipal policy, ordinance, or “custom or usage” that is the “moving force” behind any injury

because, as discussed above and as the Complaint implicitly acknowledges, the Towns have

taken no action with respect to L.D. 832. At most, the Cable Companies’ claims against the

Towns are based solely on the assertion that the Towns have the theoretical authority to seek to

enforce L.D. 832, though none of the Towns have yet sought to do so. See, e.g., Compl. ¶ 67.

This is insufficient to bring a claim pursuant to Section 1983. See Surplus Store and Exch., Inc.

v. City of Delphi, 928 F.2d 788, 791 n.4 (7th Cir. 1991) (refusing to construe a state law as a

municipal policy for a Section 1983 claim on the ground that doing so “would allow

municipalities to be nothing more than convenient receptacles of liability for violations caused

entirely by state actors—here, the [state] legislature”); Wong v. City & Cnty. of Honolulu, 333 F.

Supp. 2d 942, 951 (D. Haw. 2004) (“[M]ere enforcement of a state statute is not a sufficient

basis for imposing § 1983 municipal liability.”); Anderson v. Town of Durham, No. CV-02-480,

2003 WL 25826919 (Me. Super. May 14, 2003) (reiterating that “any municipal liability

under section 1983, regardless of the relief sought, must be premised on some culpable act that

can fairly be attributed to the municipality”) (emphasis in original) (citing Strout v. Maine Dept.

of Education, No. 97-259-B-H (D. Me., Jan. 26, 1998) (Hornby, J.)). This is fatal to the Cable

Companies claims against the Towns, which should therefore be dismissed.

       Certain courts have held that Monell proscribes municipal liability where enforcement of

a state statute is mandatory, but that a municipality could be held liable for enforcing a statute it

has discretion to enforce under appropriate circumstances:

       [W]e agree with all circuits to address state laws mandating enforcement by
       municipal police offers that a municipality’s decision to honor this obligation is
       not a conscious choice. As a result, the municipality cannot be liable under
       Monell in this circumstance. On the other hand, if a municipality decides to

                                                 6
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 7 of 16                     PageID #: 499



       enforce a statute that it is authorized, but not required, to enforce, it may have
       created a municipal policy. However, we do not believe that a mere municipal
       directive to enforce all state and municipal laws constitutes a city policy to
       enforce a particular unconstitutional statute. . . . [I]t is necessary, at a minimum,
       that a municipal policymaker have focused on the particular statute in question.
       We, therefore, hold that there must have been conscious decision making by the
       City’s policymakers before the City can be held to have made a conscious choice.

Vives v. City of New York, 524 F.3d 346, 353 (2d Cir. 2008) (emphasis in original) (footnotes

omitted). While the First Circuit has not weighed in on this issue, under either of the scenarios

discussed above, the Cable Companies’ claims against the Towns would fail. If enforcement of

L.D. 832 is mandatory, then the Cable Companies have no Section 1983 claim against the Towns

under Monell. See Vives, 524 F.3d at 353. If, on the other hand, the Towns have discretion to

enforce L.D. 832, then the Cable Companies lack standing against the Towns and their claims

are unripe because none of the Towns have taken such action, and their claims fail for the further

reason that they still have not alleged any municipal policy or action. See, e.g., Nichols v.

Brown, 859 F. Supp. 2d 1118, 1127 (C.D. Cal. 2012) (finding no standing against municipal

defendants who could seek to enforce a state law, but had not yet done so, since “mere

enforcement of a state statute is not a sufficient basis for imposing § 1983 municipal liability”

(quotation marks omitted)). Thus, under any scenario, the Cable Companies’ Section 1983

claims against the Towns fail as a matter of law.

       In short, Monell imposes a heightened requirement for Section 1983 liability against

municipalities, and requires some independent, deliberate conduct on the part of the municipality

before liability pursuant to Section 1983 will attach. Plaintiffs have failed to allege any such

conduct here. Accordingly, Plaintiffs have failed to state a claim against the Towns, and the

Towns should therefore be dismissed from this action.




                                                7
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 8 of 16                          PageID #: 500



II.     The Cable Companies Do Not Have Standing To Bring This Suit Against The
        Towns

        “Article III, § 2, of the Constitution restricts the federal ‘judicial Power’ to the resolution

of ‘Cases’ and ‘Controversies.’ That case-or-controversy requirement is satisfied only where a

plaintiff has standing.” Sprint Commc’ns Co., L.P. v. APCC Servs., Inc., 554 U.S. 269, 273

(2008). As an “irreducible constitutional minimum,” the party asserting standing has the burden

to demonstrate that three elements are met. Lujan, 504 U.S. at 560. Specifically, a plaintiff must

show that: (1) it has “suffered an ‘injury in fact’—an invasion of a legally protected interest

which is (a) concrete and particularized, and (b) ‘actual or imminent, not conjectural or

hypothetical’”; (2) the injury is fairly traceable to the challenged action of the defendant; and

(3) it is “‘likely,’ as opposed to merely ‘speculative,’ that the injury will be ‘redressed by a

favorable decision.’” Id. at 560–61 (citations and internal quotation marks omitted). “A failure

to meet any one of these three criteria constitutes a ‘lack of Article III standing and requires

dismissal for lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).’”

Nichols, 859 F. Supp. 2d at 1127 (alteration omitted) (quoting Maya v. Centex Corp., 658 F.3d

1060, 1067 (9th Cir. 2011)). The Cable Companies fail to satisfy all three elements of standing

with respect to the Towns.3

        A.      The Cable Companies Have Not Suffered Any Injury In Fact Vis-à-vis The
                Towns

        “The first and foremost concern in standing analysis is the requirement that the plaintiff

establish an injury in fact.” Reddy v. Foster, 845 F.3d 493, 500 (1st Cir. 2017) (alteration and

quotation marks omitted). As noted above, to satisfy Article III standing, the injury must be

3
   Standing must be separately analyzed with respect to each defendant. See Easter v. American West
Fin., 381 F.3d 948, 961–62 (9th Cir. 2004) (holding that the district court properly found the plaintiffs
lacked standing to sue certain defendants, because the alleged injury was not fairly traceable to those
defendants); In re Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1069 (N.D. Cal. 2015) (“[T]o hold each
defendant in the case, there must be at least one named plaintiff with standing to sue said defendant.”).

                                                   8
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 9 of 16                      PageID #: 501



“concrete and particularized” and “actual or imminent,” not “conjectural” or “hypothetical.”

Lujan, 504 U.S. at 560. “This requirement ‘ensures that the harm has either happened or is

sufficiently threatening; it is not enough that the harm might occur at some future time.’”

Gustavsen v. Alcon Labs., Inc., 903 F.3d 1, 8 (1st Cir. 2018) (citing Katz v. Pershing, LLC, 672

F.3d 64, 71 (1st Cir. 2012)). “[I]f a future injury is ‘too speculative for Article III purposes and

no prosecution is even close to impending,’ then there is no standing to sue.” Reddy, 845 F.3d at

500 (internal quotation marks omitted).

       Here, the Cable Companies’ allegations of injury vis-à-vis the Towns are entirely

speculative and rest upon contingent future events, and therefore do not demonstrate the “actual

or imminent” injury necessary to establish standing. As noted above, the Cable Companies’ only

allegation of injury that relates to the Towns is their speculative assertion that the Towns could

seek injunctive relief or legal remedies to “to protect any rights conferred upon the municipality”

pursuant 30-A M.R.S. § 3008. Compl. ¶ 67 (emphasis added). There is no allegation that the

Towns have taken any steps to enact an ordinance or exercise any other right under § 3008 with

respect to L.D. 832, or that the Towns have so much as threatened any enforcement action.

Thus, the Cable Companies have wholly failed to establish that any enforcement action is

imminent or “is even close to impending,” and any injury to the Cable Companies is purely

“conjectural” and “hypothetical” at this time. Reddy, 845 F.3d at 500 (quotation marks omitted);

see also FrontierVision Operating Partners, L.P. v. Town of Naples, Maine, No. 01-16-P-DMC,

2001 WL 220192, *6-7 (D. Me. March 7, 2001) (“[A]s a matter of law, courts may not enjoin the

enactment of local ordinances in advance. . . . Unless and until the defendant enacts an ordinance

. . . this court may not consider an application for injunction relief to [the plaintiff] concerning

such an ordinance.”).



                                                 9
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 10 of 16                    PageID #: 502



       In short, the Cable Companies have wholly failed to establish that any enforcement action

by the Towns is “actual or imminent” or “even close to impending,” as would be necessary to

establish standing. It would be bad public policy and contrary to established jurisdictional

principles to permit deep-pocket corporations to force local municipalities into federal court

under these circumstances, merely because a state statute is enacted that municipalities could

theoretically enforce at some indefinite time in the future. Accordingly, the Court should dismiss

this action as against the Towns.

       B.        The Cable Companies’ Allegations Of Harm Are Not Fairly Traceable To
                 Any Challenged Conduct Of The Towns

       Relatedly, and equally important, the alleged harm must be “fairly traceable” to some

challenged conduct of a defendant in order for standing to exist as to that defendant. Lujan, 504

U.S. at 560. This causation requirement demands “proof of a substantial likelihood that the

defendant’s conduct caused plaintiff’s injury in fact.” Nova Health Sys. v. Gandy, 416 F.3d

1149, 1156 (10th Cir. 2005). “Because the opposing party must be the source of the harm,

causation is absent if the injury stems from the independent action of a third party.” Katz, 672

F.3d at 71–72.

       Courts have held that the mere right to sue under a challenged statute, or to seek to

enforce a statute, does not satisfy the causation element. In Nova Health Sys. v. Gandy, the

Tenth Circuit Court of Appeals considered a constitutional challenge to an Oklahoma statute

making abortion providers liable for any subsequent medical costs required by a minor because

of an abortion performed without parental consent. 416 F.3d at 1152. The plaintiff, Nova Health

Services, brought suit against certain public officials who oversaw public health care facilities,

and who could theoretically seek recovery against Nova pursuant to the statute. Id. The court

noted that these defendants had “not attempted to recover any medical costs from Nova under the

                                               10
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 11 of 16                     PageID #: 503



challenged statute, although it is possible that they may seek to do so sometime in the future.”

Id. The court held that “Nova lacked standing to bring this lawsuit because it has not shown that

the injury it may have suffered due to the challenged Oklahoma law was caused by these

particular defendants or that it would be redressed by a judgment against them.” Id. at 1153.

       On the issue of causation, the Tenth Circuit found that the plaintiff had “failed to show

the required causal connection between its injury and these defendants.” Id. at 1157. The court

first noted that “there is no evidence that the defendants have done or have threatened to do

anything that presents a substantial likelihood of causing Nova harm.” Id. The court observed

that Nova had “confused the statute’s immediate coercive effect on the plaintiff with any

coercive effect that might be applied by the defendants.” Id. (emphasis in original) (alterations

and quotation marks omitted). The court further explained that while “[i]t may be true that these

defendants potentially have the power to sue Nova under [the statute], . . . if these defendants’

latent power to litigate were enough to support standing, anyone who might someday have a

claim under [the statute] could be summoned preemptively before the federal courts to defend

the constitutionality of that statute.” Id. (emphasis in original). The Tenth Circuit summed up:

“Article III does not allow a plaintiff who wishes to challenge state legislation to do so simply by

naming as a defendant anyone who, under appropriate circumstances, might conceivably have an

occasion to file a suit for avid damages under the relevant state law at some future date.” Id. at

1157–58.

       Similarly, in Nichols v. Brown, a California federal district court held that a plaintiff

lacked standing against municipal defendants to challenge a state statute on constitutional

grounds where the municipal defendants had not sought to enforce the state law. 859 F. Supp. 2d

at 1132–33. The court noted that “Plaintiff has failed to allege facts establishing that the



                                                11
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 12 of 16                    PageID #: 504



[municipal defendants] have a sufficient connection to his alleged injury to establish

jurisdiction.” Id. at 1132. The court noted that “Plaintiff’s injury, as currently alleged, is not

traceable to the [municipal defendants].       Section 25850 is a state law, not a municipal

ordinance.” Id. at 1133. The court observed that, “[a]t most, Plaintiff’s claim against the

[municipal defendants] appears to be based on the fact that these defendants enforce state law,

including section 25850.” Id. The court noted that “mere enforcement of a state statute is not a

sufficient basis for imposing § 1983 municipal liability.” Id. (quotation marks omitted). On this

basis, the court held that the “Plaintiff’s claims do not establish that the [municipal defendants]

have any connection to his alleged injury and fail to satisfy the second prong of the standing

analysis.” Id. at 1134.

       Similarly, here, any injury asserted or suffered by the Cable Companies is not fairly

traceable to the Towns. L.D. 832 is a state law, not a municipal ordinance. There is no

allegation that any municipal ordinance has been enacted on the basis of L.D. 832, or that the

Towns have sought, in any way, to enforce L.D. 832. The Cable Companies have not provided

any basis on which the Court could conclude that any of the Towns—as opposed to one of the

other Defendants, or one or more of the hundreds of other Maine municipalities—would seek to

enforce L.D. 832, which is a further reason that the Cable Companies have failed to establish that

any injury is fairly traceable to the Towns.

       In short, there is no allegation of any conduct by the Towns that has caused or

contributed to the alleged injuries of the Cable Companies, and thus the Cable Companies have

failed to satisfy their burden to demonstrate an injury that is fairly traceable to the Towns. At

most, the Cable Companies’ claims against the Towns rest on their assertion that 30-A M.R.S.

§ 3008 confers on Towns the right to seek injunctive relief in addition to other remedies, and the



                                                12
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 13 of 16                        PageID #: 505



Towns therefore may seek to enforce L.D. 832 at some indefinite point in the future. If this were

enough to support standing, then a person could be hailed into federal court any time a statute

was enacted that conferred a theoretical right of action on that person, which is contrary to

established jurisdictional precedent and just public policy. For all of these reasons, the Court

should find that any injury suffered by the Cable Companies is not fairly traceable to the Towns.

III.   The Cable Companies’ Claims Against the Towns Are Not Ripe

       A party invoking federal jurisdiction bears the burden of establishing both ripeness and

standing. See Rhode Island Ass’n of Realtors v. Whitehouse, 199 F.3d 26, 33 (1st Cir. 1999)

(ripeness); Lujan, 504 U.S. at 561 (standing). The ripeness doctrine “seeks to prevent the

adjudication of claims relating to contingent future events that may not occur as anticipated, or

indeed may not occur at all.” Reddy, 845 F.3d at 500. The rationale is “to prevent the courts,

through avoidance of premature adjudication, from entangling themselves in abstract

disagreements.” Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967). “Standing and ripeness

have a ‘close affinity’ and may even ‘overlap’ with each other.” Portland Pipe Line Corp. v.

City of S. Portland, 164 F. Supp. 3d 157, 171 (D. Me. 2016). “The overlap is most apparent in

cases that deny standing because an anticipated injury is too remote.” McInnis-Misenor v. Maine

Med. Ctr., 319 F.3d 63, 69 (1st Cir. 2003) (citing 13A C.A. Wright, A.R. Miller & E.H. Cooper,

Federal Practice and Procedure § 3531.12, at 51 (2d ed. 1984)).

       To determine whether a case is ripe for review, courts evaluate both “the fitness of the

issues for judicial decision and the hardship to the parties of withholding court consideration.”

Portland Pipe Line Corp., 164 F. Supp. 3d at 171 (quotation marks omitted). Fitness and

hardship “are related but distinct.” Id. at 174 (quotation marks omitted). Under the first prong of

this test, a matter is not ripe for judicial review where “it rests upon ‘contingent future events that



                                                  13
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 14 of 16                   PageID #: 506



may not occur as anticipated, or indeed may not occur at all.’” Texas v. United States, 523 U.S.

296, 300 (1998) (internal quotation marks omitted); see also City of Fall River, Mass. v.

F.E.R.C., 506 F.3d 1, 6 (1st Cir. 2007) (stating that a matter is not ripe where it “involves

uncertain events which may not happen at all” (quotation marks omitted)). Under the second

prong, “[i]f the court’s interest tends toward postponement, [the court] must then weigh this

consideration against the immediate impact of the actions on the challengers, and whether that

impact is so harmful that present consideration is warranted.”      Id. at 6 (quotations marks

omitted).

       Here, for the same reasons that the Cable Companies lack standing vis-à-vis the Towns,

the Cable Companies’ claims are not ripe as against the Towns. The Cable Companies’ claims

against the Towns rest entirely on contingent future events that may not occur as anticipated or

may not occur at all—specifically, the theoretical possibility that the Towns may seek to enforce

L.D. 832 at some time in the future. Cf. Compl. ¶ 67. As noted above, the Cable Companies’

assertion that municipalities have the theoretical authority to enforce L.D. 832, without a

specific, imminent allegation of harm, is insufficient to give rise to a justiciable case or

controversy.

       Furthermore, there would be no hardship to the Cable Companies should the Court

withhold consideration as to the Towns at this time.         If the Towns are dismissed and

subsequently seek enforcement of L.D. 832, the ripeness question may be reevaluated at that

time, in the context of a developed factual record. Moreover, as noted above, a decision by the

Court with respect to Governor Mills or Attorney General Frey would fully resolve the Cable

Companies’ claims. In short, there will be no hardship to the Cable Companies if the Towns are




                                               14
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 15 of 16                     PageID #: 507



dismissed from this Lawsuit. Accordingly, the Court should find that the Cable Companies’

claims against the Towns are not ripe.

IV.     The Towns Are Not Necessary Parties To This Dispute

        Finally, it should be noted that the Towns and other municipalities named as defendants

are not necessary to a full and complete adjudication of this matter. Federal Rule of Civil

Procedure 19(a) sets forth the circumstances under which a party is “necessary” to a dispute: “A

person who is subject to service of process and whose joinder will not deprive the court of

subject-matter jurisdiction must be joined as a party if . . . in that person’s absence, the court

cannot accord complete relief among existing parties” or if “that person claims an interest

relating to the subject of the action” and if resolving the claim in the party’s absence would

“impair or impede the person’s ability to protect the interest” or expose an existing party to

substantial risk of multiple or inconsistent obligations. Fed. R. Civ. P. 19(a).

        The Court can afford complete declaratory and injunctive relief, if appropriate, without

the Towns as parties to this matter. A declaration that L.D. 832 is preempted or unconstitutional

will render the statute null and void. The Court can grant such relief without requiring that the

Towns remain parties to this suit. See Bacardi Int’l Ltd. v. V. Suarez & Co., 719 F.3d 1, 10 (1st

Cir. 2013) (concluding that so long as a party’s absence does not prevent the district court from

affording complete relief, Rule 19(a) does not mandate that party’s continuing presence).

Furthermore, as discussed above, any claims against the Towns will not ripen until the Towns

have taken some action to enforce L.D. 832. Therefore, the Towns are not necessary parties in

this case.




                                                 15
Case 1:19-cv-00410-NT Document 80 Filed 10/07/19 Page 16 of 16                  PageID #: 508



                                       CONCLUSION

       For all the foregoing reasons, the Court should dismiss the Cable Companies claims

against the defendant Towns pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).




Dated: October 7, 2019                      /s/ Eben M. Albert
                                            Eben M. Albert
                                            Philip R. Saucier
                                            BERNSTEIN SHUR
                                            100 Middle Street
                                            PO Box 9729
                                            Portland, ME 04104-5029
                                            207-774-1200
                                            ealbert@bernsteinshur.com


                                            Attorneys for Defendants
                                            The Town of Berwick, Maine
                                            The Town of Bowdoinham, Maine
                                            The Town of Eliot, Maine
                                            The Town of Freeport, Maine
                                            The Town of South Berwick, Maine
                                            The Town of Topsham, Maine




                                              16
